DETAILED ACTION
REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record fails to discloses, teach or fairly suggest to one of ordinary skill in the art at the time of the invention, in conjunction with all the other claimed limitations: A joystick having all the claimed features of applicant's invention, specifically including “a blower adjacent to the control unit and configured to generate a flow of air that flows into the cavity of the control unit, wherein the flow of air generated by the blower emanates out of an opening of the blower and into the cavity of the control unit”, as set forth in claim 1.
Claims 2-9 are allowed by virtue of their dependency on allowed claim 1.
Regarding claim 10, the prior art of record fails to discloses, teach or fairly suggest to one of ordinary skill in the art at the time of the invention, in conjunction with all the other claimed limitations: A kit for retrofitting a joystick to include heating features to warm a user's hand having all the claimed features of applicant's invention, specifically including “the external joystick blower unit including a blower configured to generate a flow of air and an outlet configured to be fluidly connected to an aperture in the control unit through which the flow of air from the blower is introduced into a cavity in the control unit, wherein the flow of air is directed from the cavity through the joystick opening in the control unit and out through the one or more vent openings on the second surface of the joystick handle via an air channel provided by the aperture in the control unit, the cavity, and the joystick opening, wherein 
Claims 11-20 are allowed by virtue of their dependency on allowed claim 10.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEBEDE T TESHOME whose telephone number is (571)270-7334. The examiner can normally be reached Monday-Friday, 8:30am-5:50pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 5712727687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/KEBEDE T TESHOME/Examiner, Art Unit 2622  



/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622